Filed 12/14/20 Santsche v. Hopkins CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 KIMBERLY R. SANTSCHE,
             Plaintiff and Respondent,
                                                                        A158007, A158468, A159025
 v.
 JERMAINE A. HOPKINS,                                                   (Humboldt County
                                                                        Super. Ct. No. CV180293)
             Defendant and Appellant.


         MEMORANDUM OPINION1
         Jermaine Hopkins, appearing in propria persona, appeals from
numerous trial court orders dated between June and September 2019. The
orders were entered after we ruled in his favor in a prior appeal, in which he
challenged the trial court’s denial of his special motion to strike under
California’s anti-SLAPP statute, Code of Civil Procedure section 425.16.2
(Santsche v. Hopkins (Mar. 26, 2019, A154559, A154734) [nonpub. opn.]
(Santsche I).) Hopkins fails to explain why the orders at issue—by which the
trial court (1) complied with the Santsche I remittitur by granting his anti-



       We resolve this case by a memorandum opinion in accordance with
         1

California Standards of Judicial Administration, section 8.1.
        SLAPP is an acronym for “strategic lawsuit against public
         2

participation.” (Navellier v. Sletten (2002) 29 Cal. 4th 82, 85.) All further
statutory references are to the Code of Civil Procedure.

                                                               1
SLAPP motion and dismissing the case and (2) rejected his subsequent
attempts to file documents in the closed action—are subject to reversal.
Accordingly, we affirm.
      This case stems from Hopkins’s rental of a storage unit from a Eureka
company where Kimberly Santsche was employed as the general manager.
In April 2018, Santsche filed a petition for a civil harassment restraining
order against Hopkins (the petition). In response, he filed an anti-SLAPP
motion seeking to have the petition stricken. The trial court denied the
motion in June 2018, and Hopkins appealed, initiating Santsche I.
Concluding that the petition rested on allegations of constitutionally
protected conduct, we reversed and directed the trial court to dismiss the
petition, without prejudice to Santsche’s filing of a petition premised on
unprotected activity by Hopkins. The remittitur in Santsche I issued on
May 31, 2019.
      Meanwhile, shortly after Hopkins appealed from the denial of his anti-
SLAPP motion in Santsche I, the trial court entered an order confirming that
the proceedings before it were thereby stayed. (See Varian Medical Systems,
Inc. v. Delfino (2005) 35 Cal. 4th 180, 186 (Varian Medical) [appeal from
denial of anti-SLAPP motion “automatically stays all further trial court
proceedings on the merits upon the causes of action affected by the motion”].)
Hopkins appealed from the order confirming the appeal-related stay,
initiating Santsche v. Hopkins (A154874) (Santsche II). On May 30, 2019—
the day before the remittitur issued in Santsche I—we dismissed Santsche II,
holding that the order confirming the stay was not an appealable order. The
remittitur in Santsche II issued on August 6, 2019.
      Between July and November 2019, Hopkins appealed from several trial
court orders, and we consolidated the resulting three appeals. Hopkins



                                       2
began by filing four notices of appeal that were purportedly from orders dated
June 5, July 25, July 26, and July 29, 2019, which initiated A158007. In fact,
the three notices of appeal from the July 2019 orders pertain to only two
orders: one executed on July 25 and filed July 26, which we will refer to as
the July 26 order, and one dated July 26 and executed on July 29, which we
will refer to as the July 29 order. The June 5 order granted Hopkins’s anti-
SLAPP motion and dismissed the petition without prejudice, as required by
the Santsche I remittitur. The July 26 order, an amended version of the
June 5 order, likewise dismissed the petition without prejudice. And the
July 29 order rejected various filings by Hopkins, including his cross-request
for a civil harassment restraining order, because the action had been
dismissed and “[a] new case will need to be filed to pursue further action
between the parties.”
      After filing the notices of appeal under A158007, Hopkins filed two
more notices of appeal. The first, from an order dated August 22, 2019,
initiated A158468, and the second, from an order dated September 24, 2019,
initiated A159025. Both the August 22 and September 24 orders rejected
Hopkins’s successive attempts to request a civil harassment restraining order
and ordered him not to file further documents in the case.
      Hopkins claims that the five orders at issue “are null and void because
the trial court was without jurisdiction to enter [them],” since “the case was
automatically stayed because remittitur had not yet been issued in Case
No. A154874”—i.e., Santsche II. Although it is true that the June 5, July 26,
and July 29 orders were entered before the Santsche II remittitur issued, the
pendency of Santsche II did not deprive the trial court of jurisdiction to enter
them. As we have said, Santsche II involved a nonappealable order that
confirmed there was a stay due to Santsche I. But that stay dissolved once



                                       3
the Santsche I remittitur issued on May 31, 2019, and Santsche II itself did
not effect a complete stay under Varian Medical because it was not an appeal
from the denial of an anti-SLAPP motion.
      As for the August 22 and September 24 orders, Hopkins does not
attempt to explain why Santsche II would affect them, given that the
remittitur in that appeal issued on August 6, 2019. Rather, for the first time
in his reply brief, Hopkins implies that these two orders are void because
they were entered after July 30, 2019, the date on which he filed his first
notice of appeal in A158007, from the July 26 order. But he offers no theory
for why his appeal of an order granting his own anti-SLAPP motion would
automatically stay proceedings in the trial court, and we reject the notion.
      Hopkins also suggests that the June 5 and July 26 orders are
separately subject to reversal because they were issued “by a disqualified
judge or by a judge who consented to his disqualification by failing to serve
[Hopkins] with the disqualified judge’s answer to [Hopkins’s] statement of
disqualification.” The two orders were signed by different judges but are
substantively the same, suggesting the earlier judge’s disqualification as a
possible reason the otherwise duplicative later order was entered. But
Hopkins provides no factual context or legal authority to support his claim on
this point. As we decline “ ‘to search the record to ascertain whether it
contains support for [his] contentions,’ ” we treat the claim as forfeited.
(Salas v. Department of Transportation (2011) 198 Cal. App. 4th 1058, 1074.)
      Next, Hopkins makes the baffling argument that Santsche was “barred
by law from filing an amended complaint” once he filed his anti-SLAPP
motion. But there is no indication Santsche ever filed an amended petition.
Indeed, the July 29, August 22, and September 24 orders would not have
been necessary if she had, since they rejected Hopkins’s persistent attempts



                                        4
to file documents in a closed case. And even if Santsche had chosen to file an
amended petition, she was authorized to do so once the trial court followed
our directive in Santsche I and dismissed the petition without prejudice.
      Finally, Hopkins claims that “[a] defendant who prevails on an anti-
SLAPP motion, in whole or in part, is statutorily entitled to attorney’s fees
and costs,” and he asks us to “direct the trial court to award [him] the fees
and costs that he incurred below and on appeal.” Although it is true that a
prevailing party on an anti-SLAPP motion is entitled to attorney fees and
costs (§ 425.16, subd. (c)(1)), we already resolved this issue in Santsche I.
Specifically, while we awarded him his costs on appeal in that case, we
indicated that he should seek his costs below in the trial court in the first
instance, and we explained that he was not entitled to attorney fees as a
party acting in propria persona. (See Ramona Unified School Dist. v. Tsiknas
(2005) 135 Cal. App. 4th 510, 524–525.) Consistent with our discussion, the
trial court indicated in the June 5 and July 26 orders that Hopkins should
file a memorandum of costs if he wished to recover them, but none of the
other orders at issue involve those costs, much less purport to deny them.
      The trial court’s orders are affirmed. Santsche is awarded her costs on
appeal.




                                        5
                                      _________________________
                                      Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Banke, J.




Santsche v. Hopkins A158008, A158468, A159025


                                  6